1    Michael Kind, Esq.
     Nevada Bar No.: 13903
2
     KIND LAW
3    8860 South Maryland Parkway, Suite 106
     Las Vegas, Nevada 89123
4
     (702) 337-2322
5    (702) 329-5881 (fax)
6    mk@kindlaw.com
     Attorney for Plaintiff Keith Fricke
7
8                        UNITED STATES DISTRICT COURT
9                             DISTRICT OF NEVADA
10   Keith Fricke,                                 Case No.: 2:20-cv-00038-RFB-VCF
11
                                Plaintiff,         Stipulation for Plaintiff to file a
12            v.                                   second amended complaint
13
     The Hertz Corporation,
14
15                              Defendant.
16
              Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Plaintiff
17
     Keith Fricke (“Plaintiff”) and The Hertz Corporation (“Defendant”) (jointly as the
18
     “parties”), by and through their respective counsel, hereby submit this stipulation for
19
     Plaintiff to file his second amended complaint, a copy of which is attached hereto as
20
     Exhibit A.
21
              Plaintiff filed his original complaint on December 2, 2019, in the Eighth
22
     Judicial District Court, Clark County, Nevada. ECF No. 1-1. This case was removed
23
     to this Court on January 8, 2020. ECF No. 1. On January 15, 2020, Defendant moved
24
     to dismiss the complaint. ECF No. 7. Plaintiff amended as a matter of right on
25
     January 29, 2020. ECF No. 9. Defendant filed the pending motion to dismiss the
26
     amended complaint on February 12, 2020. ECF No. 10. Plaintiff filed his response
27
     ___________________
     STIPULATION                        —1—
     110829074.2
                                         1    to the motion on March 20, 2020, as well as a motion for leave to file his second
                                         2    amended complaint to add a new cause of action. ECF Nos. 14, 15.
                                         3          In consideration of the foregoing, and for good cause, IT IS HEREBY
                                         4    STIPULATED as follows:
                                         5          (1)   Plaintiff shall immediately file and serve the second amended
                                         6                complaint attached hereto as Exhibit A;
                                         7          (2)   Defendant’s responsive pleading shall be due on May 4, 2020;
                                         8          (3)   Plaintiff shall have 30 days to file his response to Defendant’s motion
                                         9                to dismiss, if any, and Defendant shall have 30 days to file a reply; and
                                         10   ///
                                         11   ///
                                         12   ///
                                         13
8860 South Maryland Parkway, Suite 106




                                         14
       Las Vegas, Nevada 89123




                                         15
             KIND LAW




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                          —2—
                                         1         (4)    Assuming Defendant files a motion to dismiss the second amended
                                         2                complaint, Plaintiff will not request or seek leave to file another
                                         3                amended complaint before the Court issues a ruling on Defendant’s
                                         4                motion to dismiss the second amended complaint.
                                         5         Dated: April 7, 2020.
                                         6
                                               KIND LAW
                                         7
                                         8      /s/ Michael Kind
                                               Michael Kind, Esq.
                                         9     8860 South Maryland Parkway, Suite 106
                                         10    Las Vegas, Nevada 89123
                                               Counsel for Keith Fricke
                                         11
                                         12    LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                         13    /s/ Brian D. Blakley
8860 South Maryland Parkway, Suite 106




                                         14    Brian D. Blakley, Esq.
                                               3993 Howard Hughes Parkway, Suite 600
       Las Vegas, Nevada 89123




                                         15    Las Vegas Nevada, 89169
             KIND LAW




                                         16    Counsel for The Hertz Corporation

                                         17
                                         18                                  IT IS SO ORDERED:

                                         19                               ____________________________________
                                         20                               UNITED STATES DISTRICT JUDGE
                                                                     ________________________________
                                                                     RICHARD F. BOULWARE, II
                                         21                               DATED:____________________________
                                                                     UNITED  STATES DISTRICT JUDGE
                                         22                           DATED this 8th day of April, 2020.
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                          —3—
                                                                    KIND LAW
                                                       8860 South Maryland Parkway, Suite 106
                                                              Las Vegas, Nevada 89123




                                                                                                     9
                                                                                                         8
                                                                                                             7
                                                                                                                 6
                                                                                                                     5
                                                                                                                         4
                                                                                                                             3
                                                                                                                                 2
                                                                                                                                     1




27
     26
          25
               24
                    23
                         22
                              21
                                   20
                                        19
                                             18
                                                  17
                                                        16
                                                              15
                                                                     14
                                                                           13
                                                                                  12
                                                                                        11
                                                                                                10
                                                                                                     EXHIBIT A
                                         1     Michael Kind, Esq.
                                               Nevada Bar No.: 13903
                                         2
                                               KIND LAW
                                         3     8860 South Maryland Parkway, Suite 106
                                               Las Vegas, Nevada 89123
                                         4
                                               (702) 337-2322
                                         5     (702) 329-5881 (fax)
                                         6     mk@kindlaw.com
                                               Attorney for Plaintiff Keith Fricke
                                         7
                                         8
                                                                UNITED STATES DISTRICT COURT
                                         9                           DISTRICT OF NEVADA
                                         10
8860 South Maryland Parkway, Suite 106




                                         11    Keith Fricke,                               Case No.: 2:20-cv-00038-RFB-VCF
                                         12
       Las Vegas, Nevada 89123




                                                                       Plaintiff,          Second Amended Complaint for
                                         13
             KIND LAW




                                                                                           damages and injunctive relief
                                         14         v.
                                                                                           Jury Trial Demanded
                                         15
                                               The Hertz Corporation,
                                         16
                                                                       Defendant.
                                         17
                                         18
                                         19                                         Introduction
                                         20    1.    Since 2004, same-sex marriage has expanded throughout the United States,
                                         21          through various state court rulings, state legislation, direct popular votes,
                                         22          and federal court rulings.
                                         23    2.    Decided on June 26, 2015, Obergefell v. Hodges, 135 S. Ct. 2584 (2015)
                                         24          requires all states to recognize same-sex marriages validly performed in
                                         25          other jurisdictions. This, and other rulings by the Supreme Court of the
                                         26          United States recognize marriage as a fundamental right that is guaranteed
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT               —1—
                                         1          by both the Due Process Clause and the Equal Protection Clause of the
                                         2          Fourteenth Amendment to the United States Constitution.
                                         3     3.   The ruling of the Supreme Court in Obergefell occurred following decades
                                         4          of consistently rising national public support for same-sex marriage in the
                                         5          United States, with support continuing to rise thereafter.
                                         6     4.   The establishment of same-sex marriage is associated with significant
                                         7          improvements to hundreds of thousands of Americans’ way of life,
                                         8          including, among other things, a significant reduction in the rate of
                                         9          attempted suicide in the U.S.
                                         10    5.   This Complaint arises out of unlawful and deceptive actions committed by
8860 South Maryland Parkway, Suite 106




                                         11         The Hertz Corporation (“Hertz” or “Defendant”), causing harm to Keith
                                         12         Fricke (“Plaintiff”), in September 2019.
       Las Vegas, Nevada 89123




                                         13    6.   Defendant unlawfully discriminated against Plaintiff, in violation of NRS
             KIND LAW




                                         14         651.070, intentionally, or recklessly, inflicted Plaintiff with emotional
                                         15         distress, and violated multiple provisions of NRS 598 (Nevada’s deceptive
                                         16         trade practices act) against Plaintiff, when Defendant repeatedly refused to
                                         17         recognize Plaintiff’s marriage.
                                         18    7.   Plaintiff seeks injunctive relief, actual damages, consequential damages, and
                                         19         punitive damages in an amount sufficient to punish Defendant and to deter
                                         20         others from like conduct, and attorneys’ fees and costs.
                                         21                                      Jurisdiction
                                         22    8.   Plaintiff filed this case in the Eighth Judicial District Court, Clark County,
                                         23         Nevada and asserts that that court has jurisdiction to hear this case:
                                         24    9.   Plaintiff is a resident of Ohio but at all times relevant was visiting Clark
                                         25         County, Nevada.
                                         26    10. Defendant is a corporation doing business in Clark County, Nevada.
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT              —2—
                                         1     11. The parties’ relationship arose out of a car rental from the McCarran Rental
                                         2          Car Center at McCarran International Airport in Las Vegas.
                                         3     12. Plaintiff alleged that the Eighth Judicial District Court, Clark County,
                                         4          Nevada has personal jurisdiction over both Plaintiff and Defendant and
                                         5          subject matter jurisdiction pursuant to Article 6, Section 6 of the Nevada
                                         6          Constitution and NRS 4.370.
                                         7     13. Plaintiff agrees that this Court has jurisdiction to hear this case.
                                         8                                           Parties
                                         9     14. Plaintiff is an individual and a resident of Cincinnati, Ohio who is, and at all
                                         10         times relevant was, married to Dominick Rich.
8860 South Maryland Parkway, Suite 106




                                         11    15. Hertz is a car rental company.
                                         12    16. All of the acts and/or failures to act alleged herein were duly performed by
       Las Vegas, Nevada 89123




                                         13         and/or are attributable to Defendant, acting by and through their agents and
             KIND LAW




                                         14         employees. Said acts and failures to act were within the scope of said agency
                                         15         and/or employment, and Defendant ratified said acts and omissions.
                                         16                                   General allegations
                                         17    17. In this action, Plaintiff does not seek to enforce any agreement with
                                         18         Defendant.
                                         19    18. Plaintiff did not enter any agreement with Defendant relevant to this case.
                                         20    19. Whether or not Plaintiff could have been charged as an additional driver is
                                         21         not material to this action.
                                         22    20. Instead, in this case, Plaintiff claims that Defendant should not have
                                         23         misrepresented Plaintiff’s rights, the law, the facts, or discriminated against
                                         24         Plaintiff, as further detailed in this complaint.
                                         25
                                         26
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT              —3—
                                         1                                    Factual allegations
                                         2     21. The following is some of the information Plaintiff is currently aware of, and
                                         3          it is expected that after Plaintiff conducts discovery, these allegations will
                                         4          be bolstered and enhanced.
                                         5     22. In September 2019, Plaintiff and his husband flew to Las Vegas and went to
                                         6          rent a car at the airport’s Hertz kiosk, a “place of public accommodation,”
                                         7          under NRS 651.
                                         8               Defendant refused to recognize Plaintiff’s spouse because
                                         9         according to Hertz: “Nevada does not recognize same-sex marriage”
                                         10    23. At the desk, Defendant attempted to charge Plaintiff a fee to be an additional
8860 South Maryland Parkway, Suite 106




                                         11         driver for his husband’s rental.
                                         12    24. When Plaintiff explained that he was married, Defendant’s agent made
       Las Vegas, Nevada 89123




                                         13         discriminatory and offensive comments about same-sex marriage, including
             KIND LAW




                                         14         (incorrectly) that same-sex marriage is not legal in Nevada and that Nevada
                                         15         does not recognize same-sex marriage.
                                         16    25. Defendant’s agent rudely said that a married man and woman would not
                                         17         have to pay, but that did not apply to Plaintiff’s marriage since it was not
                                         18         recognized in Nevada.
                                         19    26. Plaintiff was humiliated and insulted by Defendant’s ignorant and
                                         20         discriminatory statements.
                                         21    27. Throughout the trip, Plaintiff did not drive the car.
                                         22           Defendant continues to refuse to recognize Plaintiff’s marriage
                                         23                     and other misrepresentations by Defendant
                                         24    28. After returning home, Plaintiff had a series of calls and email conversations
                                         25         with Defendant to explain what had happened and to receive an explanation
                                         26         for the discriminatory and humiliating way in which he was treated.
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT             —4—
                                         1     29. In repeated emails, including in October 2019 from Defendant’s “Executive
                                         2          Customer Service,” Defendant continued to refuse to recognize Plaintiff’s
                                         3          marriage and repeatedly referred to the couple as “domestic partners”
                                         4          because “A Domestic partner is defined as a partner of the same or opposite
                                         5          sex (not a relative) who permanently resides at the same address as the
                                         6          primary renter,” even after multiple corrections by Plaintiff.
                                         7     30. Defendant repeatedly refused to acknowledge his marriage because of
                                         8          Plaintiff’s sexual orientation.
                                         9     31. Defendant also knowingly made other misrepresentations in its emails.
                                         10                                   Plaintiff’s damages
8860 South Maryland Parkway, Suite 106




                                         11    32. As a result of Defendant’s actions and failures to act, Plaintiff has suffered
                                         12         actual and consequential damages, and is entitled to recover actual,
       Las Vegas, Nevada 89123




                                         13         consequential, and punitive damages, each in an amount to be determined at
             KIND LAW




                                         14         trial, as well as attorney’s fees and costs.
                                         15    33. Among other things, Plaintiff seeks damages for emotional distress and
                                         16         mental anguish caused by Defendant’s abusive and humiliating
                                         17         misrepresentations and discriminatory statements.
                                         18    34. In addition, Plaintiff seeks injunctive relief, barring Defendant from similar
                                         19         discriminatory conduct in the future.
                                         20    35. Defendant is in the business of providing rental car services to consumers,
                                         21         is familiar with the business and applicable law, and acted willfully and
                                         22         recklessly when it repeatedly made discriminatory, false, misleading, and
                                         23         deceptive representations to Plaintiff. Plaintiff is accordingly entitled to
                                         24         punitive damages.
                                         25
                                         26
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT                —5—
                                         1                                   First Cause of Action
                                         2                              Discrimination – NRS 651.070
                                         3     36. Plaintiff repeats, re-alleges, and incorporates by reference all above
                                         4          paragraphs.
                                         5     37. Since at least 2009, it has been unlawful for places of public accommodation
                                         6          to discriminate based on sexual orientation in Nevada. NRS 651.070
                                         7     38. The statute states: “All persons are entitled to the full and equal enjoyment
                                         8          of the goods, services, facilities, privileges, advantages and accommodations
                                         9          of any place of public accommodation, without discrimination or
                                         10         segregation on the ground of race, color, religion, national origin, disability,
8860 South Maryland Parkway, Suite 106




                                         11         sexual orientation, sex, gender identity or expression.”
                                         12    39. Defendant’s actions were in violation of NRS 651.070, by depriving him of
       Las Vegas, Nevada 89123




                                         13         the full and equal enjoyment of the goods, services, facilities, privileges,
             KIND LAW




                                         14         advantages and accommodations it offers based on Plaintiff’s sexual
                                         15         orientation.
                                         16    40. Plaintiff suffered emotional distress, mental anguish, felt humiliated and
                                         17         intimidated, and suffered other injuries to his dignity, in an amount to be
                                         18         determined at trial, as a result of Defendant’s violations.
                                         19                                Second Cause of Action
                                         20                         Deceptive Trade Practices – NRS 598
                                         21    41. Plaintiff repeats, re-alleges, and incorporates by reference all previous
                                         22         paragraphs.
                                         23    42. Defendant violated numerous provisions of NRS 598. Thus, Plaintiff is
                                         24         entitled to remedies under NRS 41.600.
                                         25                              Violations of NRS 598.0915
                                         26    43. NRS 598.0915 states: A person engages in a ‘deceptive trade practice,’ if in
                                         27         the course of his or her business occupation, he or she . . . Makes false or
                                              ___________________
                                              SECOND AMENDED COMPLAINT             —6—
                                         1          misleading statements of fact concerning the price of goods or services for
                                         2          sale or lease, or the reasons for, existence of or amounts of price reductions
                                         3          [or] Knowingly makes any other false representation in a transaction.” NRS
                                         4          598.0915(13), (15).
                                         5     44. Defendant violated NRS 598.0915 when it knowingly misrepresented
                                         6          Plaintiff’s rights (Defendant was not allowed to discriminate), the facts
                                         7          (Plaintiff was married), the law (Nevada recognizes same-sex marriage), and
                                         8          by making other misrepresentations and conducting the deceptive actions
                                         9          described above.
                                         10                               Violations of NRS 598.092
8860 South Maryland Parkway, Suite 106




                                         11    45. NRS 598.092(8) prohibits knowingly misrepresenting the legal rights,
                                         12         obligations or remedies of a party to a transaction.
       Las Vegas, Nevada 89123




                                         13    46. Defendant violated NRS 598.092 when it knowingly misrepresented
             KIND LAW




                                         14         Plaintiff’s rights or remedies, including, among other things, to be treated
                                         15         equally, and Defendant’s obligations, including, among other things, not to
                                         16         misrepresent the law, or the facts, or to discriminate based on sexual
                                         17         orientation, or to make other misrepresentations or conduct unfair or
                                         18         deceptive actions, as alleged in this complaint.
                                         19                               Violations of NRS 598.0923
                                         20    47. NRS 598.0923(3) states that a person engages in a “deceptive trade practice”
                                         21         when in the course of his or her business or occupation he or she knowingly
                                         22         “Violates a state or federal statute or regulation relating to the sale or lease
                                         23         of goods or services.”
                                         24    48. NRS 598.0923(4) states that a person engages in a “deceptive trade practice”
                                         25         when in the course of his or her business or occupation he or she knowingly
                                         26         “Uses coercion, duress or intimidation in a transaction.”
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT             —7—
                                         1     49. Defendant violated NRS 598.0923 when it knowingly discriminated against
                                         2          Plaintiff based on his sexual orientation, in violation of Nevada law, in a
                                         3          manner that amounted to coercion, duress, and intimidation.
                                         4              Remedies Under NRS 41.600(3) for Violations of NRS 598
                                         5     50. NRS 41.600(1) states that an action may be brought by any person who is a
                                         6          victim of consumer fraud.
                                         7     51. NRS 41.600(2) defines “consumer fraud” as a “deceptive trade practice” as
                                         8          defined in NRS 598.0915 to NRS 598.0925.
                                         9     52. Plaintiff is entitled to recover his actual and consequential damages pursuant
                                         10         to NRS 41.600(3)(a) in an amount to be determined at trial.
8860 South Maryland Parkway, Suite 106




                                         11    53. Plaintiff is entitled to declaratory relief and an injunction pursuant to NRS
                                         12         41.600(3)(b), as requested herein.
       Las Vegas, Nevada 89123




                                         13    54. Plaintiff is also entitled to recover his reasonable attorneys’ fees and costs
             KIND LAW




                                         14         pursuant to NRS 41.600(3)(c).
                                         15    55. Defendant’s conduct was oppressive, malicious, and fraudulent, such that an
                                         16         award of punitive damages is justified in order to punish Defendant and deter
                                         17         others from like conduct.
                                         18                                 Third Cause of Action
                                         19                      Intentional infliction of emotional distress
                                         20    56. Plaintiff repeats, re-alleges, and incorporates by reference all previous
                                         21         paragraph.
                                         22    57. Defendant acted with extreme and outrageous conduct with either the
                                         23         intention of, or reckless disregard for, causing emotional distress to Plaintiff.
                                         24    58. As a result of Defendant’s conduct, Plaintiff suffered severe and extreme
                                         25         emotional distress by being subjected to Defendant’s extreme and
                                         26         outrageous conduct.
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT              —8—
                                         1     59. Defendant’s conduct is the actual and proximate cause of Plaintiff’s
                                         2           emotional distress.
                                         3     60. Defendant’s conduct was oppressive and malicious, such that an award of
                                         4           punitive damages is justified in order to punish Defendant and deter others
                                         5           from like conduct.
                                         6     61. As a result of Defendant’s conduct, Plaintiff has been required to hire an
                                         7           attorney and will seek to recover his reasonable attorneys’ fees, under NRS
                                         8           18.010 or as otherwise allowed by law, and costs.
                                         9                                      Prayer for relief
                                         10    62. Plaintiff respectfully requests that Plaintiff be granted the following relief:
                                                     • Actual damages in an amount to be determined at trial;
8860 South Maryland Parkway, Suite 106




                                         11
                                         12          • Consequential damages in an amount to be determined at trial;
       Las Vegas, Nevada 89123




                                         13          • Punitive damages in an amount to be determined at trial;
             KIND LAW




                                         14          • Injunctive relief, barring Defendant from similar discriminatory conduct
                                         15             in the future;
                                         16          • Attorneys’ fees and costs; and
                                         17          • Any other relief the Court may deem just and proper.
                                         18    ///
                                         19    ///
                                         20    ///
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT             —9—
                                         1                                    TRIAL BY JURY
                                         2     63. Pursuant to the seventh amendment to the Constitution of the United States
                                         3          of America and the Constitution of the State of Nevada, Plaintiff is entitled
                                         4          to, and demands, a trial by jury.
                                         5          Dated: March ____, 2020.
                                         6                                              Respectfully submitted,

                                         7                                              KIND LAW
                                         8
                                                                                        /s/ Michael Kind
                                         9                                              Michael Kind, Esq.
                                         10                                             8860 South Maryland Parkway, Suite 106
                                                                                        Las Vegas, Nevada 89123
8860 South Maryland Parkway, Suite 106




                                         11                                             Attorney for Plaintiff Keith Fricke
                                         12
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              SECOND AMENDED COMPLAINT            — 10 —
